Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument and amendment filed on 12/09/2020 has been entered and reviewed. Accordingly the action is made final.
Claim status: 
Claims 1-20 are pending.
Claims 1, 14 and 18- 20 are amended.
No claim is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/09/2020 has been entered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US Pat. Pub. No. 20080297436, “Oikawa”) in view of Tanaka et al. (US Pat. Pub. No. 20110234574, “Tanaka”).

Regarding claim 1 Oikawa teaches A see-through display device (Fig. 1 element 101), comprising circuitry configured to function as ([0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”): 
an error detection unit detecting an error (Fig. 1 element 109 and 110 [0025] “….a determination unit adapted to determine whether an error portion exists within an image of a frame of interest input by the input unit”)

Here “corresponding to a degree of danger to a user” refers to whether error portion exist or not and if error portion exist then whether it is possible to correct or not.
[0064] “The error detection unit 109 checks (determines) whether an error portion (error region) exists within the composite image received from the wireless I/F 104. [0085] If the determination result represents that "the size of the error portion" is equal to or larger than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest, the error region/frequency determination unit 110 determines that "it is impossible to correct the error portion". [0087] If "the size of the error portion" is smaller than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest (condition 2), the error region/frequency determination unit 110 determines that the error portion is corrected by using the pixel group surrounding the error portion”); and 
Even though Oikawa teaches a display control unit (Fig. 1 element 111, 112, 114) controlling display of a see-through display on a basis of a detection result of the error detection unit ([0025] “…..and a display control unit adapted to cause the display unit to display the image of the frame of interest when the determination unit determines that no error portion exists within the image of the frame of interest”. [0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”) but Oikawa is silent about by displaying an error message in a position not interfering with a field of view of the user or reducing display detail.
However Tanaka teaches reducing display detail on a basis of a detection result of the error ([0089] “The controller 10 determines the region where the image can be displayed on the display panel 20 based on the determination result of failure, reduces the image according to the size of the displayable region, and displays the image.  The reduction process of the image is executed by the image processing unit 14 of the controller 10”). 
Tanaka and Oikawa are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa by reducing display detail on a basis of a detection result of the error as taught by Tanaka.
The motivation for the above is to give visual indication to the user that there might be some issue in the display.

Claim 19 is directed to At least one non-transitory computer-readable storage medium (Oikawa [0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”) and whose elements are similar in scope and functions of the device claim 1 and are also rejected for the same rationale as specified in the device claim 1.

Claim 20 is directed to a method claim and whose steps are similar in scope and functions of the device claim 1 and are also rejected for the same rationale as specified in the device claim 1.

Regarding claim 14 Oikawa teaches A system (Fig. 1) including:
 a see-through display device (Fig. 1 element 101) including a see-through display (fig. 1 element 115);  
and an information processing device connected to the see-through display device (Fig. 1 element 102 connected to element 101), 
the system comprising circuitry configured to function as ([0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”): 
[0025] “….a determination unit adapted to determine whether an error portion exists within an image of a frame of interest input by the input unit”)
 corresponding to a degree of danger to a user of the see-through display device (Paragraph [0064]-[0070] and [0084]-[0087] describes the determination of level of error by comparing with threshold. If there is no error then the image is displayed.
Here “corresponding to a degree of danger to a user” refers to whether error portion exist or not and if error portion exist then whether it is possible to correct or not.
[0064] “The error detection unit 109 checks (determines) whether an error portion (error region) exists within the composite image received from the wireless I/F 104. [0085] If the determination result represents that "the size of the error portion" is equal to or larger than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest, the error region/frequency determination unit 110 determines that "it is impossible to correct the error portion". [0087] If "the size of the error portion" is smaller than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest (condition 2), the error region/frequency determination unit 110 determines that the error portion is corrected by using the pixel group surrounding the error portion”);
and even though Oikawa teaches display control unit (Fig. 1 element 111, 112, 114) controlling display of the see-through display on a basis of a detection result of the ([0025] “…..and a display control unit adapted to cause the display unit to display the image of the frame of interest when the determination unit determines that no error portion exists within the image of the frame of interest”. [0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”) but Oikawa is silent about by displaying an error message in a position not interfering with a field of view of the user or reducing display detail.
However Tanaka teaches reducing display detail on a basis of a detection result of the error ([0089] “The controller 10 determines the region where the image can be displayed on the display panel 20 based on the determination result of failure, reduces the image according to the size of the displayable region, and displays the image.  The reduction process of the image is executed by the image processing unit 14 of the controller 10”). 
Tanaka and Oikawa are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa by reducing display detail on a basis of a detection result of the error as taught by Tanaka.
The motivation for the above is to give visual indication to the user that there might be some issue in the display.


Regarding claim 8 Oikawa modified by Tanaka teaches wherein the error detection unit determines a level of the error, and the display control unit controls the display of the see-through display on a basis of the level of the error determined by the error detection unit (Paragraph [0064]-[0070] and [0084]-[0087] describes the determination of level of error by comparing with threshold. If there is no error then the image is displayed). 

Regarding claim 11 Oikawa modified by Tanaka teaches wherein the error detection unit adjusts at least one of a position or a size of a displayed image on the see-through display on a basis of the level of the error determined by the error detection unit ((Paragraph [0064]-[0070] and [0084]-[0087] describes the determination of the size of the error portion in the image and corrects the error portion thereby adjusting the size, [0067] “When the error region/frequency determination unit 110 informs the selector 111 that the composite image of the immediately preceding frame is to be substituted for the composite image of the current frame in order to correct the error portion, the selector 111 operates as follows. [0068] When the error region/frequency determination unit 110 informs the selector 111 that the error portion is to be corrected by using the pixel group surrounding the error portion, the selector 111 operates as follows”).
 
Oikawa modified by Tanaka teaches further comprising a see-through display mounted on the user's head and arranged in front of the user's eyes. ([0070] “Upon reception of the image from the selector 111, the display unit 115 displays it.  The display unit 115 is attached to the video see-through HMD 101 so as to be located in front of the eyes of the observer wearing the video see-through HMD 101 on the head”).


Claims 2, 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka as applied to claim 1 above and further in view of INOMATA (US Pat. Pub. No. 20170007926, “Inomata”).
Regarding claim 2 Oikawa modified by Tanaka is silent about the error detection unit detects a communication error between the see-through display device and an outside. 
However Inomata teaches detecting a communication error between the see-through display device and an outside ([0107] “……In this case, the size of data operated by the user 1 is large, and hence, when the information relating to the application in progress is transmitted to the second to Nth controllers as it is, a communication failure may occur in the second to Nth controllers with a small network line capacity or a small controller reception capacity”).
Inomata and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by adding the detection of communication error between the see-through display device and an outside as taught by Inomata.
The motivation for the above is to send/receive simplified data to suppress the effect of detected communication error.

Regarding claim 6 Oikawa modified by Tanaka is silent about wherein the error detection unit detects an error on an application. 
However Inomata teaches detecting an error on an application ([0107] “When receiving an ACK response from the second to Nth controllers, the apparatus main unit 120 starts execution of the application selected by the user 1.  The information relating to the application being executed on the apparatus main unit includes, for example, a three-dimensional image displayed on the HMD…… a communication failure may occur in the second to Nth controllers with a small network line capacity or a small controller reception capacity”);
Inomata and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by adding the detection of an error on an application as taught by Inomata.
The motivation for the above is to send/receive simplified data to suppress the effect of detected application error.

Oikawa modified by Tanaka is silent about wherein the error detection unit detects a communication error between the see-through display device and the information processing device. 
However Inomata teaches detecting a communication error between the see-through display device and the information processing device ([0107] “When receiving an ACK response from the second to Nth controllers, the apparatus main unit 120 starts execution of the application selected by the user 1.  The information relating to the application being executed on the apparatus main unit includes, for example, a three-dimensional image displayed on the HMD…… a communication failure may occur in the second to Nth controllers with a small network line capacity or a small controller reception capacity”);
Inomata and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by adding a communication error between the see-through display device and the information processing device as taught by Inomata.
The motivation for the above is to send/receive simplified data to suppress the effect of detected communication error.

Regarding claim 16 Oikawa modified by Tanaka is silent about wherein the error detection unit detects a communication error between an application operating on 
However Inomata teaches detecting a communication error between an application operating on the see-through display device and an application operating on the information processing device ([0107] “When receiving an ACK response from the second to Nth controllers, the apparatus main unit 120 starts execution of the application selected by the user 1.  The information relating to the application being executed on the apparatus main unit includes, for example, a three-dimensional image displayed on the HMD…… In this case, the size of data operated by the user 1 is large, and hence, when the information relating to the application in progress is transmitted to the second to Nth controllers as it is, a communication failure may occur in the second to Nth controllers with a small network line capacity or a small controller reception capacity.”);
Inomata and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by detecting a communication error between an application operating on the see-through display device and an application operating on the information processing device as taught by Inomata.
The motivation for the above is to send/receive simplified data to suppress the effect of detected communication error.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of Liu et al. (US Pat. Pub. No. 20050210222, “Liu”). 
Regarding claim 3, Oikawa modified by Tanaka is silent about wherein the error detection unit detects an error that has occurred in a module included in firmware. 
However Liu teaches detecting an error that has occurred in a module included in firmware ([0075] “Continuing to a block 812, the FV build tool may generate an error signal if a PEIM has an orphaned dependency expression.  An orphaned dependency expression occurs when the dependency expression refers to a PPI that is not generated by any of the PEIMs”.
According to claim 4 the error has occurred in a module of firmware,
“generating an error if a firmware module of the plurality of firmware modules includes a dependency expression that refers to a module-to-module interface that is not produced by the plurality of firmware modules”). 
Liu and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by detecting an error that has occurred in a module included in firmware as taught by Liu.
The motivation for the above is to provide user indication about firmware module error so that firmware issue can be fixed.  

Oikawa modified by Tanaka is silent about, wherein the error detection unit detects a communication error between a plurality of modules included in firmware. 
 However Liu teaches detecting a communication error between a plurality of modules included in firmware ([0075] “Continuing to a block 812, the FV build tool may generate an error signal if a PEIM has an orphaned dependency expression.  An orphaned dependency expression occurs when the dependency expression refers to a PPI that is not generated by any of the PEIMs”.
According to claim 4 the error has occurred in a module of firmware,
“generating an error if a firmware module of the plurality of firmware modules includes a dependency expression that refers to a module-to-module interface that is not produced by the plurality of firmware modules”). 
Liu and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa by detecting a communication error between a plurality of modules included in firmware as taught by Liu.
The motivation for the above is to provide user indication about communication error between firmware modules so that firmware issue can be fixed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of McLean et al. (US Patent No. 8954808, “McLean”).
Regarding claim 5 Oikawa modified by Tanaka is silent about wherein the error detection unit detects an error of hardware. 
However McLean teaches detecting an error of hardware (Col 5 lines 43-45 “ For example, the storage processor may have malfunctioned due to a hardware problem, a firmware error, etc”).
McLean and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by detecting an error of hardware as taught by McLean.
The motivation for the above is to alert the user about a hardware error so that issue can be fixed.  


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of BANDAKKA et al. (US Pat. Pub. No. 20130125107, “Bandakka”).
Regarding claim 7 Oikawa modified by Tanaka is silent about wherein the error detection unit detects a communication error between an application and firmware. 
Bandakka teaches detecting a communication error between an application and firmware ([0073] “…..If one or more CRC is not found, the firmware update application stops the firmware updating process and returns an error to the RMS (operation 407C)”).
Bandakka and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by detecting communication error between an application and firmware as taught by Bandakka.
The motivation for the above is to alert the user about a communication error between an application and firmware so that issue can be fixed.

Regarding claim 17 Oikawa modified by Tanaka is silent about wherein the error detection unit detects a communication error between firmware of the see-through display device and a library of the information processing device.
Bandakka teaches detecting a communication error between firmware of a display device and a library of the information processing device (Fig. 1 shows communication between firmware of client and library of server and Fig, 4B step 407B provides an error to the server, [0070] “……If no firmware update configuration file is received, or if an indication that no firmware update configuration file is available for the client device is received, the firmware update application stops the imaging process and return an error message to the RMS server (operation 407B)”). 
 Bandakka and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by detecting a communication error between firmware of the see-through display device and a library of the information processing device similar to detecting a communication error between firmware of a display device and a library of the information processing device as taught by Bandakka.
The motivation for the above is to alert the user about a communication error so that issue can be fixed.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of Wang (US Pat. Pub. No. 20180274974, “Wang”).
Regarding claim 9 Oikawa modified by Tanaka is silent about wherein the error detection unit adjusts a luminance of the see-through display on a basis of the level of the error determined by the error detection unit. 
However Wang teaches adjusting a luminance of a display on a basis of the level of the error ([0014] “Because luminance of ambient light is determined according to small-error results of two consecutive times of detection on luminance of ambient light, a detection result of the luminance of the ambient light is more accurate. [0015] In a possible implementation manner, that the processor adjusts the first luminance of the screen according to the luminance of the first ambient light includes, if the luminance of the first ambient light is less than luminance that is of ambient light and that is detected by the ambient light sensor last time”).
Wang and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by adjusting a luminance of the see-through display on a basis of the level of the error determined by the error detection unit similar to adjusting a luminance of a display on a basis of the level of the error as taught by Wang.
The motivation for the above is to suppress the effect of error in displaying image in the see through display. 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of Takagi et al. (US Pat. Pub. No. 20100188721, “Takagi”).
Regarding claim 10 Oikawa modified by Tanaka is silent about wherein the error detection unit adjusts a transmittance of a light control element included in the see-through display on a basis of the level of the error determined by the error detection unit. 
Takagi teaches adjusting a transmittance of a light control element included in a display on a basis of the level of the error ([0218] “……According to this preferred embodiment, even if ON-state pixels are adjacent to each other, read errors can also be reduced by adjusting the transmittances of those ON-state pixels on a spatial light modulator”).
Takagi and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by adjusting a transmittance of a light control element included in the see-through display on a basis of the level of the error determined by the error detection unit similar to adjusting a transmittance of a light control element included in a display on a basis of the level of the error as taught by Takagi.
The motivation for the above is to reduce the effect of read error (Takagi[0218]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa modified by Tanaka and further in view of Prasad et al. (US Pat. Pub. No. 20140070932, “Prasad”).
Regarding claim 13 Oikawa modified by Tanaka is silent about wherein the see-through display device is installed in a car or a motorcycle. 
However Prasad teaches see-through display device is installed in a car or a motorcycle ([0031] “The HUD may also request data 303 from the device in order to output information on the display.  For example, if the HUD is currently operating to display fuel economy information, the HUD may periodically send a message to a vehicle computer system (VCS) requesting data indicating the fuel economy of the vehicle.  The HUD may also send data to the VCS indicating errors, low power, or any other message.  In one non-limiting example, the HUD may be below a threshold power supply, such as less than 10% of energy capacity.  The HUD may send the VCS a message or data indicating that the HUD may require additional power in order to operate.  The VCS may then interpret the message to display an error to the user.  In another non-limiting example, the VCS may run self-diagnostic routines and identify an error with a connection or faulty module”).
Prasad and Oikawa modified by Tanaka are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Oikawa modified by Tanaka by installing see-through display device in a car or a motorcycle as taught by Prasad.
The motivation for the above is to enhance the applicability of Oikawa by including the display device in additional application to provide augmented reality display to the user.
 
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pat. Pub. No. 20170171852, “Bae”) in view of Oikawa and Tanaka.
Regarding claim 18 Bae teaches A system (Fig. 1) including: 

a first information processing device connected to the see-through display device (element 101 is the first information processing device that is connected to 102);  
and a second information processing device connected to the first information processing device (Fig. 1 element 106 is a second information processing device is connected to element 101);
 the system comprising circuitry configured (fig. 1 element 120) to function as : an error detection unit detecting an error ([0046] “According to an embodiment, the processor 120 may check whether an error has occurred due to the capability report message”);  
and a display control unit controlling display of the see-through display (Fig. 1 or Fig. 2 integral part of element 160/260);
However Bae is silent about detecting an error corresponding to a degree of danger to a user of a see-through display device; controlling display of the see-through display on a basis of a detection result of the error detection unit. 
 Oikawa teaches an error corresponding to a degree of danger to a user of the see-through display device (Paragraph [0064]-[0070] and [0084]-[0087] describes the determination of level of error by comparing with threshold. If there is no error then the image is displayed.
Here “corresponding to a degree of danger to a user” refers to whether error portion exist or not and if error portion exist then whether it is possible to correct or not.
[0064] “The error detection unit 109 checks (determines) whether an error portion (error region) exists within the composite image received from the wireless I/F 104. [0085] If the determination result represents that "the size of the error portion" is equal to or larger than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest, the error region/frequency determination unit 110 determines that "it is impossible to correct the error portion". [0087] If "the size of the error portion" is smaller than the predetermined threshold and the error detection unit 109 determines that "the error portion exists" in the MR image of the frame immediately before the frame of interest (condition 2), the error region/frequency determination unit 110 determines that the error portion is corrected by using the pixel group surrounding the error portion”);

 controlling display of the see-through display on a basis of a detection result of the error detection unit ([0025] “…..and a display control unit adapted to cause the display unit to display the image of the frame of interest when the determination unit determines that no error portion exists within the image of the frame of interest”. [0220] “…..A computer (or a CPU or MPU) of the system or apparatus reads out and executes the program codes stored in the recording medium.  In this case, the program codes read out from the recording medium implement the functions of the above-described embodiments, and the recording medium which records the program codes constitutes the present invention”).
Bae and Oikawa are analogous as they are related image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Bae by having an error corresponding to a degree of danger to a user of the see-through display device; controlling display of the see-through display on a basis of a detection result of the error detection unit as taught by Oikawa.
The motivation for the above is to suppress the effect of error with optimized effort in displaying image in the see through display. 
Bae modified by Oikawa is silent about by displaying an error message in a position not interfering with a field of view of the user or reducing display detail.
However Tanaka teaches reducing display detail on a basis of a detection result of the error ([0089] “The controller 10 determines the region where the image can be displayed on the display panel 20 based on the determination result of failure, reduces the image according to the size of the displayable region, and displays the image.  The reduction process of the image is executed by the image processing unit 14 of the controller 10”). 
Tanaka and Bae modified by Oikawa are analogous as both of them are related to error detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Bae modified by Oikawa by reducing display detail on a basis of a detection result of the error as taught by Tanaka.



Response to Arguments

Applicant’s arguments, see remarks Pages 6-7, filed 12/09/2020, with respect to rejection of claims 1, 14, 19 and 20 under 35 USC 102 have been fully considered and persuasive.  The rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US Pat. Pub. No. 20080297436, “Oikawa”) in view of Tanaka et al. (US Pat. Pub. No. 20110234574, “Tanaka”).

Applicant’s arguments, see remarks Page 8, filed 12/09/2020, with respect to rejection of claim 18 under 35 USC 103 have been fully considered and persuasive.  The rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pat. Pub. No. 20170171852, “Bae”) in view of Oikawa and Tanaka.

Conclusion

                                                                                                                                                                                                        

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.